Citation Nr: 0935445	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  08-07 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and Ms. [redacted]


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army 
from July 1987 to November 1987 and from May 1988 to April 
1992. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina, which in pertinent part, denied the 
benefit sought on appeal. 

In June 2009, the Veteran testified from the RO before the 
undersigned Veterans' Law Judge seated at the Central Office 
in Washington, District of Columbia, via videoconferencing 
capabilities.  A copy of the hearing transcript is contained 
in the record. 


FINDINGS OF FACT

1.  There is no medical evidence that establishes the 
presence of PTSD in accordance with § 4.125(a) (conforming to 
the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV) while in service; and the weight of 
the medical evidence is against the establishment of a PTSD 
diagnosis at this time.

2.  A psychiatric disorder was not shown during service, or 
for years thereafter, and the weight of the medical evidence 
is against a link between any currently diagnosed psychiatric 
disorder and service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
psychiatric disorder, to include PTSD, have not been met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 4.125 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1. VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has 
a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

VA is required to notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  VA will inform the Veteran of the type of information 
and evidence that VA will seek to provide, and of the type of 
information and evidence, the claimant is expected to 
provide.  38 C.F.R. § 3.159(b).  VA must provide such notice 
to the claimant prior to an initial unfavorable decision on a 
claim for VA benefits by the agency of original jurisdiction 
(AOJ), even if the adjudication occurred prior to the 
enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 119-120 (2004).  These VCAA notice requirements 
apply to all elements of a claim for service connection, so 
VA must specifically provide notice that a disability rating 
and an effective date will be assigned if service connection 
is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

Here, prior to the December 2005 RO decision in the matter, 
VA sent a letter to the Veteran in May 2005 that fully 
addressed all notice elements concerning his PTSD claim.  The 
letter informed the Veteran of what evidence is required to 
substantiate the claim, and apprised the Veteran as to his 
and VA's respective duties for obtaining evidence.  

Under Dingess v. Nicholson, VA must also provide notice 
regarding how disability ratings and effective dates for the 
award of benefits will be assigned if service connection is 
granted or a higher evaluation is awarded.  Id., 19 Vet. App. 
at 473.  Although the RO did not advise the appellant of such 
information, the decision below confirms the RO's denial of 
benefits and the appellant is therefore not prejudiced in 
regards to lack of Dingess notice as to disability ratings 
and effective dates.  Proceeding with this matter in its 
current procedural posture would not therefore prejudice the 
appellant.

In addition to its duty to notify, or inform, the Veteran 
with regard to his claim, VA also has a duty to assist the 
Veteran in the development of the claim.  This duty includes 
assisting the Veteran in the procurement of service treatment 
records and records of pertinent medical treatment since 
service, and providing the Veteran a medical examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, VA has made reasonable efforts to obtain any 
available pertinent records as well as all relevant records 
adequately identified by the Veteran. VA provided the Veteran 
with an examination in October 2008 that included an addendum 
to the examination report in November 2008.  The Veteran has 
not identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and its duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); 
Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  Service Connection for a psychiatric disorder to include 
PTSD

Factual Background 

The Veteran claims service connection for psychiatric 
disorder to include PTSD.  The Veteran stated that, while he 
was stationed in Dhahran and Riyadh from September 1990 to 
April 1991, he was exposed to SCUD missile attacks and other 
combat fire while performing his duties.

A review of the Veteran's service records showed that his 
Military Occupational Specialty (MOS) as a motor transport 
operator and that he was stationed in Southwest Asia from 
September 1990 to April 1991.  An August 2008 memorandum from 
the U.S. Army and Joint Services Records Research Center 
(JSRRC) verified that the Veteran's unit was stationed in 
Dharhran from January 1991 to February 1991 when the area was 
attacked with Ballistic Missiles.  The JSRRC memorandum also 
verified that there were SCUD missile attacks in Dharhan and 
Riyadh on February 26, 1991. 

A review of the Veteran's service treatment records from the 
first period of his active duty does not show any psychiatric 
or emotional problems, complaints or treatments. 

The Veteran's service treatment records from his second 
period of service up until his post-deployment from Iraq also 
do not show any psychiatric or emotional problems, complaints 
or treatments.  On the report of his February 1992 
examination prior to separation, clinical evaluation of the 
Veteran's psychiatric status was marked as normal.   In an 
associated report of medical history, the Veteran checked the 
box for "no" next to the questions asking whether he had 
any history of the following: trouble sleeping, frequent or 
terrifying nightmares, depression or excessive worry, and 
nervous troubles or condition. 

A review of the Veteran's post-service treatment records from 
VA Medical Center at Augusta (VAMC) show complaints and 
treatments for psychological problems. The VA treatment 
records dated March 2005 to December 2008 show that the 
Veteran had been variously diagnosed with PTSD, depression 
and anxiety.  His treatment records contain findings of the 
following symptoms: nightmares, irritability, affected mood, 
social isolation, anxiety, sleeping impairment, visual 
illusions of dead people, suicidal ideation without intent, 
and reports of violent behavior.  

Several of the VA treatment records show that the Veteran 
reported he had nightmares three times a week about being 
attacked by SCUD missiles and seeing dead bodies.  See VAMC 
treatment records dated March 2005, April 2007 and November 
2007.  These records contain clinical notes indicating that 
the Veteran reported his symptoms were related to his 
experiences in Iraq.  None of the VAMC treatment records 
provides a clear medical statement as to the etiology of the 
Veteran's symptoms.  


The VA treatment records also show that in August 2006, the 
Veteran underwent a Personality Assessment Inventory test and 
a Detailed Assessment of Posttraumatic Stress (DAPS) test at 
VAMC.  The Veteran's responses were summarized and evaluated 
by the VA psychologist.  The administrating VA psychologist 
described it as a self-reported test on which the Veteran's 
responses to questions were scored to determine the nature 
and severity of any psychological disorder.  The VA 
psychologist noted that there was no evidence of deliberate 
attempts to distort the profile, and she reported that the 
results from the tests were considered valid.  

The VA psychologist noted that the Veteran complained of the 
following symptoms: jumpiness, poor sleep, nightmares, 
irritability, avoidance of others, re-experiences of 
traumatic event.  The VA psychologist also noted that the 
Veteran reported exposure to trauma (SCUD missile attacks and 
dead bodies) that caused emotional distress at the time of 
the traumatic event.  The VA psychologist reported that the 
results from the DAPS test supported a diagnosis of PTSD.  
Finally, the VA psychologist noted that there was no 
independent corroboration of the information provided by the 
Veteran. 

In a November 2007 correspondence, a VA psychiatrist stated 
that the Veteran "should be regarded as very limited in his 
employability due to a combination of medical factors and 
post-traumatic stress symptoms from the Gulf War."  The VA 
psychiatrist did not provide any rational in support of this 
statement.

The Veteran's claims file also contains the Social Security 
Administration (SSA) records.  The SSA records show that the 
Veteran receives disability benefits for a back disorder and 
affect mood disorder.  In the September 2005 SSA psychiatric 
examination conducted to evaluate the Veteran's disability 
claims, the SSA examiner diagnosed the Veteran with affective 
disorder, anxiety-related disorder, somatoform disorder, 
substance addition disorder and depression.  The SSA examiner 
did not provide an opinion as to the etiology of the 
Veteran's mental conditions. 

In October 2008, the Veteran was afforded a VA examination 
for an initial evaluation of PTSD.  In that examination 
report, the examiner noted that the Veteran's claim folder 
was not available at the time of the examination, but that it 
had been requested for future review.  The examiner also 
noted that the Veteran reported a history of PTSD. 

In the October 2008 examination report, the examiner recorded 
that the Veteran complained of mild to moderate dysphoria, 
crying spells, social withdrawal, suicidal ideations without 
intent, irritability, anger outbursts, sleeping impairment, 
weight loss, and anxiety.  In regard to traumatic symptoms 
and events, the Veteran reported he had nightmares about 
explosions and car wrecks.  The Veteran stated that while he 
was station in Iraq, he had experience frequent SCUD missiles 
warning shots.  

The October 2008 examiner also noted that the Veteran 
reported the following non-combat related stressors:  
difficulties with his current living arrangements (he shared 
house with six adults); legal problems pertaining to child 
support; recent loss of seven relatives, including his 
father, his grandfather, and his grandmother; and trauma 
associated with a pre-service car accident, where the car he 
was riding in was struck by a state trooper going at a high 
speed and the Veteran was thrown from the car and he was not 
located until three or four hours later. 

On mental status examination, the October 2008 examiner noted 
that the Veteran was alert and oriented to person, place and 
time.  The examiner further noted that the Veteran 
demonstrated adequate attention and was not distractable.  
The Veteran's speech was fluent.  The Veteran's memory was 
within normal limits and his was thought process was logical 
and goal directed.  The examiner observed that the Veteran's 
affect was blunted and that he was mildly irritable.  The 
examiner recorded that the Veteran reported that he had 
difficulty sleeping because he was afraid that he would die 
in his sleep. 

The October 2008 examiner diagnosed the Veteran with 
depressive and anxiety disorders, not otherwise specified and 
he concluded that the Veteran's condition was not related to 
his service.  In support of his impression, the examiner 
reported the following: 

"This [V]eteran is presenting with nonspecific 
mood and anxiety symptoms at this time.  His 
symptoms were not consistent with posttraumatic 
stress disorder during this examination.  I can see 
no causal relationship between his current symptoms 
and his service in the military or his service in 
Desert Storm.  He has had several losses over the 
past few years and has had occupational 
difficulties and is having difficulty with housing 
and his living arrangements." 

In a November 2008 addendum to the October 2008 examination 
report, the examiner noted that he had an opportunity to 
review the Veteran's claims folder.  The examiner noted that 
the records showed that the Veteran been diagnosed with and 
treated for PTSD.  The examiner further noted that his 
presentation during the examination did not indicate a 
diagnosis of PTSD or a relationship to service.  The examiner 
concluded:  "I do not know the reason for the different 
presentation for myself versus his treatment team, but based 
on my examination and then the review of the claims file, no 
changes to my diagnostic impression or functional impairment 
section is indicated." 

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military duty.  38 U.S.C.A. § 1110.  Service connection may 
also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d). 

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Some chronic diseases may be presumed to have been incurred 
in service, if they become manifest to a degree of ten 
percent or more within the applicable presumptive period.  38 
U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 
3.309(a).  Psychoses are on the list of chronic diseases 
subject to presumptive service connection; and, the 
applicable presumptive period is one year.  38 C.F.R. 
§ 3.307(a)(3).  Here, however, there is no evidence of 
psychiatric complaints or treatment until many years after 
separation.  The presumption is therefore not for application 
in this instance.

To establish service connection for PTSD, there must be (1) 
medical evidence establishing a diagnosis of the condition 
pursuant to 38 C.F.R. § 4.125(a) (conforming to the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV)); (2) credible supporting evidence that the 
claimed in-service stressors actually occurred; and (3) a 
link, established by medical evidence, between the current 
symptomatology and the claimed in-service stressors.  38 
C.F.R. 
§ 3.304(f).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

If there is at least an approximate balance of positive and 
negative evidence regarding any issue material to the claim, 
the claimant shall be given the benefit of the doubt in 
resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 
3.102.  On the other hand, if the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.

Analysis

The Veteran claims that he is entitled to service connection 
for psychiatric disorder to include PTSD.  

In regards to the PTSD claim, the evidence of record shows 
that the JSRRC has verified that the Veteran's claimed in-
service stressors actually occurred.  As such, the remaining 
questions before the Board regarding the claim for service 
connection for PTSD are (1) whether there is medical evidence 
establishing a diagnosis of PTSD as defined in DSM-IV, and 
(2) whether there is medical evidence of nexus between the 
diagnosis and the claimed in-service stressors.  

The record contains conflicting evidence on whether the 
Veteran has a diagnosis of PTSD as defined in DSM-IV.  The 
Veteran's treatment records from VAMC show that the Veteran 
has been diagnosed with and treated for PTSD; whereas, the VA 
examination report ruled out a diagnosis for PTSD. 

After reviewing all the evidence, the Board finds that the VA 
examination report is more probative because it consisted of 
a complete review of the Veteran's medical records, including 
those earlier treatment records.  The Board notes that 
although the VA examiner did not have the Veteran's claim 
folder at the time of examination, he subsequently reviewed 
it in conjunction with his examination findings.  Based on 
that review, the examiner reported in the November 2008 
addendum that no changes to his diagnostic impressions from 
the examination were indicated.  Even though the VAMC 
treatment records contain diagnoses that include PTSD, the 
Board finds that the medical impression in the VA examination 
is more probative because it is the most current psychiatric 
evaluation and because the examiner's report included a 
review of those previous records (including the results 
summarized in the August 2006 VA treatment record).  

Moreover, the VA examiner supported his diagnostic impression 
with a rationale in light of the factual findings of the 
medical evidence.  The VA examiner provided findings and a 
rationale, quoted above, that showed that the Veteran did not 
present with symptoms consistent with a diagnosis of PTSD as 
defined in DSM-IV.  Rather, the VA examiner explained that 
the Veteran only presented with nonspecific mood and anxiety 
symptoms.  The 2008 examiner was the first (and only) medical 
professional to assess the Veteran's symptoms in light of the 
criteria for a PTSD diagnosis as defined by DSM-IV.  That 
examination did not find a diagnosis of PTSD.  Without a 
current medical diagnosis of PTSD as defined by VA 
regulations, VA cannot award service connection for that 
condition.  See 38 C.F.R. §§ 3.303, 3.304(f), 4.125(a). 

The Board notes that the VA examiner diagnosed the Veteran 
with depression and anxiety disorder, however, the weight of 
the medical evidence is against any link between these 
conditions and the Veteran's period of service.  
Consequently, as is discussed more fully below, service 
connection is not in order for PTSD or a psychiatric disorder 
other than PTSD.

The Board notes that in her November 2007 correspondence, the 
VA psychiatrist indicated that the Veteran's posttraumatic 
symptoms, which included depression and anxiety, were related 
to his service in the Gulf War.  That VA psychiatrist, 
however, did not provide any further statements or rationale 
in support of her conclusion.  The VA examiner who provided 
the October 2008 report and the November 2008 addendum did 
lay out some rationale as to why these conditions were not 
related to service.  The 2008 examiner specifically indicated 
that he reviewed the claims file and "was unable to find any 
service connection between the anxiety and depressive 
symptoms that he was reporting."  See the November 2008 
addendum to the October 2008 VA examination report.  That 
examiner also indicated that he "could see no causal 
relationship between his [the Veteran's] current symptoms and 
his service in the military or his service in Desert Storm."  
See the October 2008 VA examination report.  In the October 
2008 report, the examiner pointed to other causes for the 
Veteran's psychiatric symptoms.  These included: several 
losses he had over the past few years, occupational 
difficulties, and difficulty with housing and his living 
arrangements.     

The findings and opinions of the 2008 VA examiner are well 
supported by rationale and carry more probative weight than 
the above noted 2007 psychiatrist's statement with no 
rationale or support.  The Court has held on a number of 
occasions that a medical opinion premised upon an 
unsubstantiated account is of no probative value.  Reonal v. 
Brown, 5 Vet. App. 458, 460 (1993).  A medical opinion that 
contains only data and conclusion is not entitled to any 
weight.  Although, the Board is not free to ignore the 
opinion of a treating physician, it is free to discount the 
credibility of that physician's statements.  Guerrieri v. 
Brown, 4 Vet. App. 467 (1993).  Here, there is no evidentiary 
value in the VA psychiatrist's statement, because she does 
not provide any statements in support of her conclusion.  

Further, while various psychiatric diagnoses are noted in VA 
treatment records, these records do not contain a statement 
as to the etiology of the Veteran's condition.  In those 
records, the VA medical providers only record the Veteran's 
reported subjective history, symptoms and treatment, without 
clearly expressing any opinion as to a possible etiological 
relationship between the Veteran's symptoms and his service. 

In contrast, the 2008 VA examiner concluded that the 
Veteran's depression and anxiety problems were not related to 
his military service, and in support of his conclusion, the 
examiner provided a rationale that was supported by findings 
of case.  The VA examination shows a thorough evaluation of 
the Veteran's subjective complaints, his mental status, his 
military history and his post-military history.  In 
particular, the VA examiner noted the stressful impact of the 
Veteran's current living arrangements and his recent loss of 
family members.  Based on a review of the claim folder and 
the Veteran's presentation during examination, the examiner 
concluded the Veteran's condition was not related to his 
military service.  See VA examination report dated October 
2008 and addendum dated November 2008. 

In sum, the preponderance of the competent medical evidence 
is against the claim of service connection for a psychiatric 
disorder to include PTSD.  Even though, the Veteran's claimed 
inservice stressor event has been verified, the weight of the 
probative medical evidence of record is against a diagnosis 
of PTSD, and is against a link between any currently 
diagnosed psychiatric conditions and any aspect of the 
Veteran's period of service.  Consequently, the benefit-of-
the-doubt rule does not apply and the Veteran's claim must be 
denied.   38 U.S.C.A. § 5107(b).  

The Board also finds that the Veteran is not entitled to 
service connection for depressive and anxiety disorder 
because there is no medical opinion that related this 
condition to service.  Although, the VA examiner diagnosed 
the Veteran with depressive and anxiety disorder, he 
concluded that the Veteran's condition was not related to or 
due to his military service.  Since the weight of the medical 
evidence is against a link between the Veteran's conditions 
to his service, the claim must be denied.  38 C.F.R. 
§ 3.303(d); see Hickson, 12 Vet. App. at  253.


ORDER

Entitlement to service connection for a psychiatric disorder 
to include PTSD, is denied. 



____________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


